Filed 4/1/21 In re P.P. CA1/5

           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION FIVE


In re P.P., a Person Coming Under
the Juvenile Court Law.

CONTRA COSTA COUNTY
CHILDREN AND FAMILY                                        A160711
SERVICES,
    Petitioner and Respondent,                             (Contra Costa County
v.                                                         Super. Ct. No. J18-00924)

P.P.,
        Objector and Appellant.

        P.P. (“father”) appeals from the trial court’s order terminating his
parental rights to his son, also named P.P. (“child”). Father contends
the court erred in failing to appoint a guardian ad litem for him
because he had a serious medical condition. Because the trial court’s
duty to appoint a guardian ad litem was not implicated here, we affirm.
                                          BACKGROUND
        The Contra Costa Employment and Human Services
Department, Children and Family Services (“Department”) filed a
dependency petition for the child, alleging that he was at substantial
risk of suffering serious physical abuse because his mother (“mother”)
had punched his half-sibling in the eye. The child resided with his

                                                    1
mother when he was detained.
      Father resided in Oregon, where he was receiving medical care.
He had a medical condition called “Cerebellar Ataxia with Tremors”
that affected his motor functioning.
      Although father did not appear at any of the dependency
hearings, father’s court-appointed counsel appeared at each hearing.
His counsel successfully requested the court elevate his status from
that of alleged father to presumed father of the child.
      Father’s mother (“grandmother”) attended one of the hearings
and unsuccessfully sought to have the child placed in her home.
However, grandmother subsequently stopped responding to
communication attempts by the Department and father’s counsel.
      At the six month review and the Welfare and Institutions Code
section 366.26 hearing to select and implement a permanent plan,
father’s counsel reported that she had “lost track” of the father and was
unable to locate him. The Department’s unsuccessful efforts to locate
father included searching multiple databases and other sources,
sending him correspondence at grandmother’s address and multiple
addresses for father in Oregon and California, and attempting to call
him at telephone numbers identified in its search. The court ordered
publication of notices concerning the Welfare and Institutions Code
section 366.26 hearing in newspapers in California and Oregon. Efforts
to personally serve father with notice at seven different addresses in
Oregon and California were likewise unsuccessful.
      At the Welfare and Institutions Code section 366.26 hearing,
father’s counsel objected to termination of his parental rights.
Ultimately, the Court terminated parental rights for both parents and


                                       2
found that the child was adoptable.
                              DISCUSSION
      Father contends that the trial court erred in failing to sua sponte
appoint a guardian ad litem for him. We disagree.
                                    A.
      “In a dependency case, a parent who is mentally incompetent
must appear by a guardian ad litem appointed by the court.” (In re
James F. (2008) 42 Cal.4th 901, 910 (James F.); see Code Civ. Proc., §
372, subd. (a)(1) [“When a minor, a person who lacks legal capacity to
make decisions, or a person for whom a conservator has been appointed
is a party, that person shall appear either by a guardian or conservator
of the estate or by a guardian ad litem appointed by the court in which
the action or proceeding is pending, or by a judge thereof, in each
case.”].) As father asserts, where the juvenile court already has
knowledge that a party is incompetent or is a person for whom a
conservator has been appointed, the court has a duty to appoint a
guardian ad litem sua sponte. (See In re A.C. (2008) 166 Cal.App.4th
146, 155 (A.C.); Code Civ. Proc., § 373, subd. (c) [court may appoint
guardian ad litem on own motion].) When that is not the case,
however, the dependency court has discretion to decide whether to
inquire into a parent’s competency. (See In re Ronell A. (1996) 44
Cal.App.4th 1352, 1368 (Ronell A.) [applying abuse of discretion
standard in reviewing father’s claim that trial court erred in failing to
inquire into his competency given his mental illness and substance
abuse]; accord In re R. S. (1985) 167 Cal.App.3d 946, 979 (R.S.).) The
appointment of a guardian ad litem “dramatically change[s] the
parent’s role in the proceeding by transferring the direction and control


                                      3
of the litigation from the parent to the guardian ad litem.” (In re Sara
D. (2001) 87 Cal.App.4th 661, 668 (Sara D.); see also In re Jessica G.
(2001) 93 Cal.App.4th 1180, 1186-1187 [“The effect of the appointment
is to remove control over the litigation from the parent, whose vital
rights are at issue, and transfer it to the guardian. Consequently, the
appointment must be approached with care and appreciation of its very
significant legal effect.”].)
      Incompetency turns on “whether the parent has the capacity to
understand the nature or consequences of the proceeding and to assist
counsel in preparing the case.” (James F., supra, 42 Cal.4th at p. 910.)
The “court should appoint a guardian ad litem for a parent if the
requirements of either Probate Code section 1801 or Penal Code section
1367 are satisfied.” (Id. at p. 916.) Under Penal Code section 1367,
subdivision (a), a “defendant is mentally incompetent . . . if, as a result
of a mental health disorder or developmental disability, the defendant
is unable to understand the nature of the . . . proceedings or to assist
counsel in the conduct of a defense in a rational manner.” Pursuant to
the provisions for conservatorship in Probate Code section 1801, the
test is whether the individual “is unable to provide properly for his or
her personal needs for physical health, food, clothing, or shelter, except
as provided for the person as described in subdivision (b) or (c) of
Section 1828.5” (Prob. Code, § 1801, subd. (a)) or “is substantially
unable to manage his or her own financial resources or resist fraud or
undue influence, except as provided for that person as described
in subdivision (b) or (c) of Section 1828.5.” (Prob. Code, § 1801, subd.




                                     4
(b)).1 To appoint a guardian ad litem, the juvenile “court must find by a
preponderance of the evidence that the parent” is incompetent under
either Penal Code section 1367 or Probate Code section 1801. (Sara D.,
supra, 87 Cal.App.4th at p. 667.)
                                     B.
      As a result of having “Cerebellar Ataxia with Tremors,” father
experienced an “inability to coordinate, extremities in eye movement,
motor speech disorder[,] and a disturbance in muscular coordination.”
Although father was unable to complete paperwork, grandmother
explained the paperwork to him and planned to apply for medical
power of attorney for him.
      Father moved from California to Oregon prior to the dependency
proceedings “to be with his father and sister to assist him in care.”
Although he did not attend the proceedings, his counsel appeared on
his behalf. When the trial court inquired as to whether father could
participate in the hearings by telephone, father’s counsel reported that
“[h]is disability is such that it’s hard for him to participate by
telephone.” However, father’s counsel was apparently able to
communicate with him, as she requested that the court elevate his
status to that of presumed father and advised the court that he was on


      1 Probate Code section 1828.5, subdivision (c), provides an
exception for a developmentally disabled adult who “lacks the capacity
to perform some, but not all, of the tasks necessary to provide properly
for his or her own personal needs for physical health, food, clothing, or
shelter, or to manage his or her own financial resources,” providing for
limited conservatorship instead. (Prob. Code, § 1828.5, subds. (b), (c).)
Section 1828.5, subdivision (b), provides that no conservatorship shall
be appointed for a developmentally disabled adult who “possesses the
capacity to care for himself or herself and to manage his or her property
as a reasonably prudent person.”
                                      5
the child’s birth certificate, he lived with mother for two years after the
child was born, and “he holds out [the child] as his child.”
      At the disposition hearing, grandmother reported to the court
that father was hospitalized in Oregon. While father was hospitalized,
however, grandmother advised the court that father was able to do
video calls and that when she was with the child, she had a video call
with father and “they were able to talk up to [the child’s] ability to
communicate over the phone.” As a result, the court ordered that
visitation with father “may occur via video and telephone calls, and
visits will be arranged when the father is in the local vicinity.”
      According to mother, father “had made arrangements to move
back to California from Oregon,” but because “his symptoms from his
disease increased . . . he had to be placed in a convalescent home” in
Oregon.
                                    C.
      We conclude that the court did not abuse its discretion in
declining to appoint a guardian ad litem for father or inquire into his
competency. (See Ronell A., supra, 44 Cal.App.4th at p. 1368.)2



      2 Father asserts that rather than apply an abuse of discretion
standard, the court should review the record to determine whether a
miscarriage of justice resulted from the failure to appoint a guardian ad
litem, citing A.C., supra, 166 Cal.App.4th at pp. 157-159, and In re M.F.
(2008) 161 Cal.App.4th 673, 682 (M.F.). However, in A.C. and M.F.
there was no dispute that the parent was entitled to a guardian ad
litem, and the miscarriage of justice standard was used to evaluate the
impact of that error. (A.C., supra, 166 Cal.App.4th at pp. 156, 158-159;
M.F., supra, 161 Cal.App.4th at pp. 676, 682.). Because, as we explain,
the record here does not support the conclusion that the trial court
erred, there is no occasion to consider whether a miscarriage of justice
occurred as a result.
                                     6
      Although father had a condition that affected his motor
functioning, there was no evidence that he had a disability that
rendered him incapable of understanding the proceedings or assisting
his attorney, as required under Penal Code section 1367. (See, e.g.,
Sara D., supra, 87 Cal.App.4th at p. 674 [evidence that parent had
psychological problems (major depression, posttraumatic stress
disorder with chemical dependency in remission, and borderline
personality disorder), “fragmented thoughts which made it difficult for
her to stay focused,” and “chaotic relationships with both children and
adults” did not indicate she was unable to understand the nature of the
proceedings or was unable to assist counsel]; R. S., supra, 167
Cal.App.3d at pp. 978-980 [parent’s mild mental retardation and
dependent personality disorder did not warrant appointment of
guardian ad litem where she understood the nature of the proceedings
and was able to meaningfully participate in them].) To the contrary,
grandmother explained the forms to him, he was able to communicate
with the child via video calls, and he made arrangements to move from
one state to another. While his trial counsel indicated that telephone
communication was “hard for him,” she never raised any concerns
about his competency. Further, there is nothing to indicate that the
reason for father’s difficulty with the telephone was a disability
affecting his comprehension of the proceedings, as opposed to his motor
challenges. Indeed, father acknowledges that he “was able to
videocall.” In addition, contrary to father’s assertion, although
grandmother was seeking to obtain medical power of attorney for
father, there was no evidence that he lacked the capacity to make his
own decisions.


                                    7
      Neither does the record indicate that father was incompetent
under Probate Code section 1801. The social worker described father
as being unable “to care for self or [the child]” and the record indicates
that at one point father was residing in a “convalescent home.” That a
disabled individual may require the assistance of nurses or other
health aides does not mean that he or she is incompetent or “unable to
provide properly for his or her personal needs for physical health, food,
clothing, or shelter.” (Prob. Code, § 1801, subd. (a).) (See, e.g., In re
Christopher I. (2003) 106 Cal.App.4th 533, 568-569 [concluding that
notwithstanding evidence that mother “did not cook, could not navigate
the public transportation system, and had been referred to the county
for social services,” “[t]here was no evidence . . . that [she] was unable
to provide properly for her personal needs for health, food, clothing or
shelter, or that she was unable to manage her own financial resources”
within the meaning of Probate Code section 1801]; cf. Bouvia v.
Superior Court (1986) 179 Cal.App.3d 1127, 1137-1142 [quadriplegic
patient hospitalized with severe cerebral palsy was mentally competent
and had right to direct her own health care].) Finally, although father
asserts that he was substantially unable to manage his financial
resources, he provides no record citation to information that would
have alerted the trial court in this regard, and we have found none.
                                     D.
      Finally, father asserts that the failure of his trial counsel to
request a guardian ad litem constituted ineffective assistance.
However, ineffective assistance of counsel claims should ordinarily be
brought via a habeas corpus petition, rather than direct appeal,
because “ ‘[a]ction taken or not taken by counsel at a trial is typically


                                     8
motivated by considerations not reflected in the record.’ ” (In re Darlice
C. (2003) 105 Cal.App.4th 459, 463.) Here, trial counsel may have
declined to request a guardian ad litem because she was aware that
doing so was unnecessary; the appellate record is silent as to the
information available to trial counsel concerning father’s ability to
comprehend the proceedings and assist in the representation. Because
the record fails to establish that there could be no satisfactory
explanation for counsel’s performance, father’s ineffective assistance
claim may not be heard in this appeal. (See, e.g., People v. Mendoza
Tello (1997) 15 Cal.4th 264, 266-267.)
                              DISPOSITION
      The judgment is affirmed.




                                     9
                                        _______________________
                                        BURNS, J.



We concur:




____________________________
NEEDHAM, ACTING P.J.




____________________________
RODRIGUEZ, J.*



A160711




     * Judge of the Superior Court of Alameda County, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                 10